Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimer filed 1/7/2022 has been approved.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is set forth in the office action dated 11/25/2020.  The claims are allowable over the prior art because the prior art does not teach or fairly suggest assaying for the claimed BCR-ABL truncation mutations 2417insCAGG, Del2596-2597, or C2506T by performing a nucleic acid amplification reaction on the BCR-ABL nucleic acid sample with at least one primer pair comprising a forward primer that binds to ABL exon 4 and a reverse primer that binds the junction of ABL exon 9 and 10, and contacting the amplified BCR-ABL nucleic acid with a detectably labeled probe that comprises at least 20 contiguous nucleotides of SEQ ID NO: 13, a detectably labeled probe that comprises at least 20 contiguous nucleotides of SEQ ID NO: 8, or a detectably labeled probe that comprises at least 20 contiguous nucleotides of SEQ ID NO: 18, respectively.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634